Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-4, 10, 11, 14-19, and 21-26 are pending, claims 5-9, 12, 13, 20, and 27-31are canceled in this application. This application is a national stage entry of PCT/US19/29231, filled on 04/25/2019. This application claims priority to provisional application 62/662,653, filed on 04/25/2018 and to provisional application 62/803,149, filed on 02/08/2019. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11, 14-16, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gjorstrup (US 2016/0000742 A1).
Gjorstrup teaches method of preventing ototoxicity due to platinum-based chemo antineoplastic agents (abstract, paragraph 2, 135, 146, 148, 149, 177, and 204) including hearing loss (paragraph 14) by intratympanic delivery (paragraph 172) of sustained release pharmaceutical compositions every week, in form of thermo-reversible gel (gels at 37 °C) resulted from poloxamer 407 (paragraph 180 and 183), comprising active such as sodium thiosulphate (paragraph 163).

Claims 17, 18, and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gjorstrup (US 2016/0000742 A1), as applied to claims 1-4, 10, 11, 14-16, 19, and 21, in view of Lichter et al. (US 2009/0297533 A1).

Gjorstrup does not specify the weight percentage of poloxamer 407 for forming a thermo-reversible gel intratympanic sustained release composition, the viscosity of the thermo-reversible gel intratympanic sustained release composition resulted from poloxamer 407, the osmolarity of an intratympanic composition, the composition further comprising medium chain triglyceride and viscosity modulating agent.
This deficiency is cured by Lichter et al. who teach an intratympanic sustained release for at least 5 days (claim 6) thermo-reversible gel resulted from polyoxyethylene-polyoxypropylene triblock copolymer of general formula E106 P70 E106 (poloxamer 407) comprising about 14-21% by weight of poloxamer 407 with a viscosity of about 50,000-1,000,000 cP and osmolarity of about 250-320 mM (paragraph 18, 52, 98, and 275 and claim 1-4); wherein the composition is for treating drug-induced inner ear damage caused by chemotherapeutic agents such as vincristine with otoprotectants such as sodium thiosulfate (paragraph 172) with sodium thiosulfate being osmolality agent (paragraph 386) and further comprising thickener (paragraph 275) and capric and caprylic acid triglycerides as controlled release structures, as well for penetrating the round window membrane and reaching auris interna and/or auris media targets (paragraph 361).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gjorstrup and Lichter et al. to specify the weight percentage of poloxamer 407 for forming a thermo-reversible gel intratympanic sustained release composition, the viscosity of the thermo-reversible gel 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gjorstrup and Lichter et al. to add a thickener and capric and caprylic acid triglycerides to an intratympanic sustained release composition taught by Gjorstrup. Incorporating a thickener and capric and caprylic acid triglycerides in an intratympanic sustained release composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
Lichter et al. do not specifically teach the weight percentage of capric and caprylic acid triglycerides claimed by applicant in claim 25. Weight percentage of capric and caprylic acid triglycerides in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. .

Claims 1-4, 10, 11, 14-19, and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lichter et al. (US 2009/0297533 A1).
The teachings of Lichter et al. are discussed above and applied in the same manner.
Lichter et al. do not specify the weight percentage of capric and caprylic acid triglycerides claimed by applicant in claim 25.
Weight percentage of capric and caprylic acid triglycerides in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of capric and caprylic acid triglycerides in order to best achieve the desired results as controlled release structures, as well for penetrating the round window membrane and reaching auris interna and/or auris media targets.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612